682 S.E.2d 389 (2009)
Maxine SHELTON and Jerry Shelton, Plaintiffs,
v.
STEELCASE, INC. and M.B. Haynes Corporation, Defendants.
No. 292P09.
Supreme Court of North Carolina.
August 27, 2009.
Thomas R. Bell, Asheville, for M.B. Haynes Corporation.
Scott M. Anderson, Asheville, Jaye E. Bingham, Raleigh, for Maxine & Jerry Shelton.
Barbara J. Dean.
Rodney Dean, Charlotte, for Steelcase, Inc.
Prior report: ___ N.C.App. ___, 677 S.E.2d 485.

ORDER
Upon consideration of the petition filed on the 16th of July 2009 by Defendant (Steelcase, Inc.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."